DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Toki et al. US 2019/0344837 A1 in view of Takagi et al. 4,810,022.
Regarding claim 1, Toki et al. ‘837 discloses a method for controlling a vehicle, the method comprising: providing a first vehicle having a deflection system (60), a control system ( 80) comprising a controller electronically connected to the deflection system as shown in Figure 3, and a first tow connection (70), the deflection system comprising a movable deflection member (60) ; providing a second vehicle (12) coupled to the first vehicle (10), the second vehicle having a second tow connection (76); providing at least one sensor (56) coupled to the first vehicle and electronically connected to the control system, the at least one sensor configured to capture data corresponding to a frontal area of the second vehicle; monitoring, by the controller, sensor data received from the at least one sensor; and automatically generating, by the controller as shown in Figure 1.
However, Toki et al. ‘837 does not show at least one actuator coupled to the deflection member and by the controller, a control signal to control the at least one actuator.
Takagi et al. ‘022 teaches at least one actuator (30) coupled to the deflection member (20) and by the controller (40), a control signal to control the at least one actuator see column 4, lines 30-64 and shown in Figure 1. 
Regarding claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date to replace the spoiler shaft turned by a motor of Toki et al. ‘837 with an actuator, as taught by Takagi et al. ‘220, as a matter of design choice to deploy the deflection member.
Regarding claim 2 Toki et al. ‘837, as modified, discloses the method of claim 1, wherein the at least one actuator is configured to move the deflection member between a first position and a second position.
Regarding claim 3, Toki et al. ‘837, as modified, discloses the method of claim 2, wherein the first position is a stowed position and the second position is a deployed position.
Regarding claim 4, Toki et al. ‘837, as modified, discloses the method of claim 1 further comprising determining, by the controller, whether a first condition is satisfied, the first condition comprising detecting an electronic connection between the first tow connection and the second tow connection.
Regarding claim 5, Toki et al. ‘837, as modified, discloses the method of claim 4, wherein if the first condition is satisfied, automatically generating the control signal to control the at least one actuator to move the deflection member between a first position and second position, wherein the first position is a stowed position and the second position is a deployed position.
Claim(s) 8-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. US 2015/0274223 A1 in view of Takagi et al. 4,810,022.
Regarding claim 8, Wolf et al. ‘223 discloses an automotive vehicle (10), comprising: a body having a roof (15), the roof including a recessed surface as shown in Figure 3; a deflection system including a movable deflection member coupled to the roof and movable from a first position adjacent to the recessed surface of the body and a second position as shown in Figures 2 and 3. 
However, Wolf et al. ‘223 does not show at least one actuator coupled to the deflection member, and at least one sensor, the at least one sensor configured to capture data on an environment surrounding the automotive vehicle; and at least one controller in communication with the at least one actuator and the at least one sensor, the at least one controller configured to, in response to satisfaction of a first condition, control the at least one actuator to move the deflection member between the first position and the second position.
Takagi et al. ‘022 teaches one actuator (30) coupled to the deflection member (20), and at least one sensor (50), the at least one sensor configured to capture data on an environment surrounding the automotive vehicle; and at least one controller (40) in communication with the at least one actuator and the at least one sensor, the at least one controller configured to, in response to satisfaction of a first condition, control the at least one actuator to move the deflection member between the first position and the second position as shown in Figures 3(A), 3 (B) and 4.
Regarding claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date to replace the drive device of Wolf et al. ‘223 with an actuator, sensor and controller as taught by Takagi et al. ‘220, as a matter of design choice to deploy the deflection member based on the environmental data surrounding the vehicle.
Regarding claim 9, Wolf et al. ‘223, as modified, discloses the automotive vehicle of claim 8, wherein the first position is a stowed position and the second position is a deployed position.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. US 2015/0274223 A1 in view of Takagi et al. 4,810,022 as applied to claim 8 above, and further in view of Toki et al. US 2019/0344837 A1.
Regarding claim 11, Wolf et al. ‘223, as modified, discloses the automotive vehicle of claim 8, but does not show the vehicle is connected to a towed vehicle.
Toki et al. ‘837 teaches a vehicle (10) is connected to a towed vehicle.
Regarding claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the vehicle of Wolf et al. ‘223, as modified, connected to a towed vehicle, as taught by Toki et al. ‘837, in order to tow a trailer.
Regarding claim 12, Wolf et al. ‘223, as twice modified, discloses the automotive vehicle of claim 11, wherein the controller is further configured to determine a frontal area of the towed vehicle.
Allowable Subject Matter
Claims 15-19 are allowed.
Claims 6, 7, 10, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The recitations of the specific features of a system for controlling a first vehicle coupled to a towed vehicle in claim 15 including especially the construction of a first sensor configured to capture image data corresponding to a frontal area of the towed vehicle and a second sensor configured to determine a distance between the first vehicle and the towed vehicle and determine an initial deployment angle of the deflection member and an initial hitch load based on the frontal area of the towed vehicle and the distance between the first vehicle and the towed vehicle is not taught nor is fairly suggested by the prior art of record. 	
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The cited references show several other active integrated deflectors similar to that of the current invention. 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612